Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on April 20th, 2021 has been received and fully considered.

Claims 1-20 are pending.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12-14, it is not clear as to what Applicant means by “during the second program operation, to program the LSB page data programmed to the page adjacent to the selected page, the CSB page data and the MSB page data to the selected page.”  Is that during the second program operation, the LSB page data is programmed to the page adjacent to the selected page, and the CSB page data and the MSB page data is programmed to the selected page?   
Claims 2-6 are rejected because they depend from claim 1.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application No. 17/381,359 (hereinafter copending application No. ‘359). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending application No. ‘359 recite similar elements and limitations in claims 1-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the present application, claim 1 of copending application No. ‘359 recites “A memory device comprising: 
a plurality of memory cells configured to form a plurality of pages; 
a peripheral circuit configured to perform a first program operation on a page adjacent to a selected page among the plurality of pages, and perform a second program operation on the selected page; and 
control logic configured to control the peripheral circuit: 
to successively receive least significant bit (LSB) page data of the page adjacent to the selected page, center significant bit (CSB) page data, and most significant bit (MSB) page data of the selected page from a memory controller, to program the LSB page data of the page adjacent to the page adjacent to the selected page, 
to obtain LSB page data from the selected page, previously stored in the selected page, and program the LSB page data, the CSB page data and the MSB page data of the selected page to the selected page.”
	
Regarding claim 2 of the present application, claim 2 of copending application No. ‘359 recites “The memory device according to claim 1, wherein the peripheral circuit is configured to start the first program operation and the second program operation when a ready/busy signal is changed from a first-level state to a second-level state, and the peripheral circuit is configured to end the first program operation and the second program operation when the ready/busy signal is changed back from the second-level state to the first-level state.”

Regarding claim 3 of the present application, claim 3 of copending application No. ‘359 recites “The memory device according to claim 1, wherein the control logic is configured to generate a new address obtained by combining a target address corresponding to a selected address corresponding the selected page and an address adjacent to the target address.”

Regarding claim 4 of the present application, claim 4 of copending application No. ‘359 recites “The memory device according to claim 1, wherein the control logic is configured to control the peripheral circuit to perform, after the first program operation is performed, a recovery operation of reading the selected page.”

Regarding claim 5 of the present application, claim 5 of copending application No. ‘359 recites “The memory device according to claim 4, wherein the control logic is configured to generate new data obtained by combining data read by the recovery operation, the CSB page data and the MSB page data of the selected page.”

Regarding claim 6 of the present application, claim 6 of copending application No. ‘359 recites “The memory device according to claim 5, wherein the control logic is configured to control the peripheral circuit to program the new data to the selected page.”

Regarding claim 7 of the present application, claim 7 of copending application No. ‘359 recites “A memory device comprising: 
a plurality of memory cells configured to form a plurality of pages; 
a peripheral circuit configured to perform a first program operation on a page adjacent to a selected page among the plurality of pages and a second program operation on the selected page; and 
control logic configured to control the peripheral circuit to perform the first and the second program operations, wherein the control logic comprises: 
an address controller configured to generate a new address based on a target address on which the second program operation is to be performed; and 
a program controller configured to output an operating signal to perform the first and the second program operation based on the new address.”

Regarding claim 8 of the present application, claim 8 of copending application No. ‘359 recites “The memory device according to claim 7, wherein the peripheral circuit is configured to: 
 perform the first program operation of programming least significant bit (LSB) page data of the page adjacent to the selected page to the page adjacent to the selected page; and 
perform the second program operation of obtaining LSB page data of the selected page, previously stored in the selected page, and programming the LSB page data, center significant bit (CSB) page data, and most significant bit (MSB) page data of the selected page to the selected page.”

Regarding claim 9 of the present application, claim 9 of copending application No. ‘359 recites “The memory device according to claim 8, wherein the address controller is configured to generate a new address obtained by combining the target address and an address adjacent to the target address.”

Regarding claim 10 of the present application, claim 10 of copending application No. ‘359 recites “The memory device according to claim 9, wherein the program controller is configured to receive the new address from the address controller, and output an operating signal to perform the first program operation on memory cells corresponding to the address adjacent to the target address included in the new address.”

Regarding claim 11 of the present application, claim 11 of copending application No. ‘359 recites “The memory device according to claim 10, wherein the program controller is configured to output the operating signal to read the LSB page data of the selected page programmed to the memory cells corresponding to the target address.”

Regarding claim 12 of the present application, claim 12 of copending application No. ‘359 recites “The memory device according to claim 11, wherein the program controller is configured to generate new data by combining the LSB page data, the CSB page data, and the MSB page data of the selected page.”

Regarding claim 13 of the present application, claim 13 of copending application No. ‘359 recites “The memory device according to claim 12, wherein the program controller is configured to output the operating signal to perform, based on the new data, the second program operation on memory cells corresponding to the target address.”

Regarding claim 14 of the present application, claim 14 of copending application No. ‘359 recites “A method of operating a memory device comprising a plurality of memory cells configured to form a plurality of pages, the method comprising: 
successively receiving least significant bit (LSB) page data of a page adjacent to a selected page among the plurality of pages, center significant bit (CSB) page data, and most significant bit (MSB) page data of the selected page from a memory controller; 
performing a first program operation of programming the LSB page data of the page adjacent to the page adjacent to the selected page; 
performing a recovery operation of reading LSB page data from the selected page, previously stored in the selected page; and 
performing a second program operation of programming, to the selected page, data generated by combining the LSB page data, the CSB page data, and the MSB page data of the selected page.”

Regarding claim 15 of the present application, claim 15 of copending application No. ‘359 recites “The method according to claim 14, wherein the first program operation, the recovery operation, and the second program operation are performed from a time when a ready/busy signal changes from a first-level state to a second-level state to a time when the ready/busy signal changes back from the second-level state to the first-level state.”

Regarding claim 16 of the present application, claim 16 of copending application No. ‘359 recites “The method according to claim 14, further comprising, before receiving the LSB page data of the page adjacent to the selected page, the CSB page data, and the MSB page data of the selected page from the memory controller, generating a new address obtained by combining an address corresponding to the page adjacent to the selected page and an address corresponding to the selected page.”

Regarding claim 17 of the present application, claim 17 of copending application No. ‘359 recites “The method according to claim 16, wherein the performing of the first program operation comprises programming the LSB page data of the page adjacent to the selected page using the address corresponding to the page adjacent to the selected page, which is included in the new address.”
Regarding claim 18 of the present application, claim 18 of copending application No. ‘359 recites “The method according to claim 16, wherein the performing of the second program operation comprises programming the data generated by combining, using the address corresponding to the selected page, which is included in the new address.”

Regarding claim 19 of the present application, claim 19 of copending application No. ‘359 recites “The method according to claim 14, wherein the first program operation starts after all of the LSB page data of the page adjacent to the selected page, the CSB page data, and the MSB page data of the selected page are received.”

Regarding claim 20 of the present application, claim 20 of copending application No. ‘359 recites “The method according to claim 14, wherein the performing of the second program operation comprises combining the LSB page data of the selected page read in the recovery operation, the CSB page data, and the MSB page data of the selected page.”

Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HA is cited to show an OTP memory system having first and second program operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/
Primary Examiner, Art Unit 2827